Case 1:15-cr-02031-LRS   ECF No. 65   filed 03/29/21   PageID.249 Page 1 of 3



                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                     Mar 29, 2021
                                                                         SEAN F. MCAVOY, CLERK
Case 1:15-cr-02031-LRS   ECF No. 65   filed 03/29/21   PageID.250 Page 2 of 3
Case 1:15-cr-02031-LRS   ECF No. 65   filed 03/29/21   PageID.251 Page 3 of 3
